UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7885



MARTIAL GASTON,

                                              Plaintiff - Appellant,

          versus


KATHLEEN GREEN, Warden,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-01-2596-WMN)


Submitted:   February 14, 2002         Decided:     February 27, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Martial Gaston, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Martial Gaston appeals the district court’s orders (1) denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint; and

(2) denying his subsequent motion for reconsideration.     We have

reviewed the record and the district court’s opinions and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.   See Gaston v. Green, CA-01-2596-WMN (D. Md. Sept.

21 & Oct. 4, 2001).    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2